DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations: “a communication section configured to”, “a job executing section configured to”, “display control section configured to” and “WEB server section configured to”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder ““a communication section configured to”, “a job executing section configured to”, “display control section configured to” and “WEB server section configured to” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a communication section configured to”, “a job executing section configured to”, “display control section configured to” appear to be hardware including a processor and memory (fig. 1 and p0019 of the specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20190220237) in view of Toda (US 20150063184).
Regarding claim 1, Maeda teaches a job processing device comprising: 
a user interface section (111 operating unit in fig. 1);
 a communication section configured to perform communication with an external device (104 lan in fig. 1); 
a job executing section configured to execute a job (102 cpu in fig. 1); and 
a display control section configured to display, on the user interface section, a history record indicating a history of executed jobs (fig. 27: integrated histories: 2701), 
wherein the display control section displays a history record of an internal job, which is a job input by operation on the user interface section (copy 2702 in fig. 27), and a history record of an external job, which is a job input by operation on the external device, side by side in order of time (2703 use saved file: in fig. 27).
Maeda does not explicitly disclose the saved file is from external job.
Toda teaches the saved file is from external job (p0045: the print job may be temporarily stored in the MFP 101… he user creates a print job by provision through the client PC 107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda, to include the saved file is from external job, in order to provide secure printing suggested by Toda (p0045).

Regarding claim 2, Maeda in view of Toda teaches the job processing device according to claim 1, wherein the display control section distinguishably displays the history record of the external job and the history record of the internal job (fig. 27: integrated histories).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Maeda in view of Toda teaches the job processing device according to claim 1, wherein the display control section displays an instruction screen for the external job on the user interface section when receiving operation for the history record of the external job (fig. 27), the instruction screen including an object for receiving a re-execution instruction for the external job (p0072: With the reprint function, however, it is necessary for the user to restart by designating a folder so as to issue an instruction to execute a print job for which a part of execution conditions set in the past has been changed..).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Maeda teaches the job processing device according to claim 1, wherein the display control section displays, side by side, the history record of the internal job input according to an instruction of a user who operates the user interface section and logs in and the history record of the external job input according to an instruction of the user who operates the external device (2701 in fig. 27: user name tanaka and Integrated histories).

Regarding claim 8, The structural elements of apparatus claim 1 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Toda as applied to claim 1 above, and further in view of Kanamoto et al. (US 20200042260).

Regarding claim 5, Maeda in view of Toda does not teach the job processing device according to claim 1, further comprising a WEB server section configured to transmit image information for receiving a processing target file to the external device, wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device.
Kanamoto teaches the job processing device according to claim 1, further comprising a WEB server section configured to transmit image information for receiving a processing target file to the external device (p0070: the web server unit 328 receives a set of print settings that corresponds to a folder in a hot folder creation process..) , wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device (fig. 12a: print files).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Toda, to include section configured to transmit image information for receiving a processing target file to the external device, wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device, in order for prompting a user to confirm execution of printing when a print instruction is accepted by an operation of storing a file in a folder associated with print settings via an operation screen provided from the image forming apparatus to an external apparatus suggested by Kanamoto (p0006).

Regarding claim 6, Maeda teaches the job processing device according to claim 5, wherein the file reception screen is a screen including an object indicating a hot folder associated with print setting (fig. 9a: 905).

Regarding claim 7, Maeda in view of Toda and Kanamoto teaches the job processing device according to claim 6, wherein the file reception screen includes a plurality of objects respectively associated with a plurality of the hot folders, different print settings are respectively allocated to the plurality of hot folders (Kanamoto:fig. 8), and the display control section displays an instruction screen when receiving operation for a history record of a printing job from a certain one of the hot folders and informs, on the instruction screen, print settings of the plurality of hot folders to be selectable as print settings used for reprinting of the file (Maeda: p0072: With the reprint function, however, it is necessary for the user to restart by designating a folder so as to issue an instruction to execute a print job for which a part of execution conditions set in the past has been changed..).
The rational applied to the rejection of claim 5 has been incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677